DETAILED ACTION
Status of Claims:
Claims 1 and 3-5 are pending.
Claims 1 and 3 are amended.
Claims 2 and 6 are canceled.
This Action is Made Final.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 7/06/2022 have been fully considered but they are not persuasive. The applicant argues that the claimed limitations would not have been obvious in view of Camisa because Camisa teaches that the additional steps are required.  With respect to the flocculation step, this argument is not persuasive because adding a flocculant is not excluded from the “pre-treating” step of the instant invention. The claims state “pretreated comprises…” Therefore additional pretreatment steps before introducing the pretreated non-viscous liquid to at least one cross-flow filtration cassette are not excluded from the claims. Regarding the electrocoagulation stage of Camisa, one skilled in the art would have found it obvious to remove treatment steps and their associated functions. It is obvious to remove an element if its function is not desired, therefore if the separation of remaining phosphorous and oil/grease is not desired (see para. 0025) it would have been obvious to remove the electrocoagulation step (see MPEP 2144.05 II A). Additionally it would have been obvious to one skilled in the art to replace the electrocoagulation and clarification stages of Camisa with the reverse osmosis treatment of Van Slyke because it is the simple substitution of treatment steps resulting in the separation of contaminants from clarified water with another treatment process resulting in the separation of contaminants from clarified water. 
The 112 rejection are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,005,697 in view of Van Slyke et al (US 2002/0158024).
Regarding Claim 1:
	The claims of the patent disclose the method for obtaining reusable or recyclable water from a non-viscous liquid comprising animal waste (manure), the method consisting of: pretreating the non-viscous liquid (manure is 80 to 95% liquid) (se claim 6) to remove any unwanted material and/or reduce particle size, wherein the pretreating comprises use of a system selected from the group consisting of a screw press, a centrifuge, a vibrating screen, mesh screening, a belt filter, or a hydrocyclone to remove unwanted large material (see claim 7); introducing the pretreated non-viscous liquid to at least one cross-flow filtration cassette to obtain a permeate stream and a retentate; wherein the at least one cross-flow filtration cassette comprises: an array of sheet members of generally rectangular and generally planar shape with main top and bottom surfaces, wherein the sheet members include in sequence in said array a first retentate sheet, a first filter sheet, a permeate sheet, a second filter sheet, and a second retentate sheet, wherein each of the first filter sheet, the permeate sheet, and the second filter sheet in said array has at least one inlet basin opening at one end thereof and at least one outlet basin opening at an opposite end thereof, wherein each of the sheet members in the array has at least one permeate passage opening at longitudinal side margin portions of the sheet members, wherein each of the first and second retentate sheets have a multiplicity of channel openings extending longitudinally between the inlet and outlet basin openings of the first filter sheet, the permeate sheet, and the second filter sheet, and said retentate sheets are bonded to an adjacent filter sheet about peripheral end and side portions thereof, wherein the inlet basin openings, outlet basin openings, and permeate passage openings are in register with one another and the permeate passage openings of each of the retentate sheets are circumscribingly bonded to the adjacent filter sheet, with a central portion of each of the retentate sheets and adjacent filter sheets being unbonded to permit permeate contacting the retentate sheet to flow through the filter sheet to the permeate sheet, wherein the pretreated 23647-203-CIP DIV-245 non-viscous liquid is flowed over the first and second filter sheets at a shear force that opposes accumulation of solids on the surface of the first and second filter sheets (see claim 1).
	The claims of the patent do not disclose introducing the permeate stream to a reverse osmosis system to obtain the reusable or recyclable water.
	Van Slyke teaches introducing a treated stream of water to a reverse osmosis system to obtain reusable or recyclable water (potable water) (see para. 0043).
	The patent and Van Slyke are analogous inventions in the art of treating animal waste. It would have been obvious to one skilled in the art to add the reverse osmosis treatment of Van Slyke to the permeate stream of the patent because it is the simple addition of a known treatment step to a known treatment process, obviously resulting in potable water, with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, A.). 


Regarding Claim 3:
	The claims of the patent, as previously modified, disclose the method of claim 1, wherein the animal waste is from at least one of dairy cattle, beef cattle, swine, sheep, goats, poultry, horses, rabbits or other confined animals (see claim 3).

Regarding Claim 4:
	The claims of the patent disclose the method of claim 1, wherein the non-viscous liquid comprises at least one of urine, spilled water, flush water, and wash water (see claim 5).

Regarding Claim 5:
	The claims of the patent, as previously modified, disclose the method of claim 1, wherein the reusable or recyclable water is potable or non- potable (potable) (see Van Slyke para. 43). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kopf (USPN 5,868,930) and Camisa (US 2006/0283221) in view of Van Slyke et al (US 2002/0158024).

Regarding Claim 1:
	Camisa teaches the method for obtaining reusable or recyclable water from a non-viscous liquid comprising animal waste (manure), the method comprising: pretreating the non-viscous liquid to remove any unwanted material and/or reduce particle size, wherein the pretreating comprises use of a system selected from the group consisting of a screw press (see para. 0010, fig. 1), a centrifuge, a vibrating screen, mesh screening, a belt filter, or a hydrocyclone to remove unwanted large material; introducing the pretreated non-viscous liquid to at least filtration device (plate filter press 108) (see para. 0024, fig. 1) a permeate stream (overflow liquor 96) and a retentate (sludge B) (see para. 0024); and introducing the permeate stream to further treatment obtain the reusable or recyclable water (water E* for irrigation) (see para. 0031). 
	Camisa does not teach that the filtration device is a cross-flow filtration cassette to obtain a permeate stream and a retentate; and introducing the permeate stream to a reverse osmosis system to obtain the reusable or recyclable water, wherein the at least one cross-flow filtration cassette comprises: an array of sheet members of generally rectangular and generally planar shape with main top and bottom surfaces, wherein the sheet members include in sequence in said array a first retentate sheet, a first filter sheet, a permeate sheet, a second filter sheet, and a second retentate sheet, wherein each of the first filter sheet, the permeate sheet, and the second filter sheet in said array has at least one inlet basin opening at one end thereof and at least one outlet basin opening at an opposite end thereof, wherein each of the sheet members in the array has at least one permeate passage opening at longitudinal side margin portions of the sheet members, wherein each of the first and second retentate sheets have a multiplicity of channel openings extending longitudinally between the inlet and outlet basin openings of the first filter sheet, the permeate sheet, and the second filter sheet, and said retentate sheets are bonded to an adjacent filter sheet about peripheral end and side portions thereof, wherein the inlet basin openings, outlet basin openings, and permeate passage openings are in register with one another and the permeate passage openings of each of the retentate sheets are circumscribingly bonded to the adjacent filter sheet, with a central portion of each of the retentate sheets and adjacent filter sheets being unbonded to permit permeate contacting the retentate sheet to flow through the filter sheet to the permeate sheet, wherein the pretreated 23647-203-CIP DIV-245 non-viscous liquid is flowed over the first and second filter sheets at a shear force that opposes accumulation of solids on the surface of the first and second filter sheets.
	Kopf teaches filtering biomass with a cross flow filtration cassette (see col. 1 lines 25-28), wherein the cross flow filtration cassette comprises an array of sheet members of generally rectangular and generally planar shape with main top and bottom surfaces, wherein the sheet members include in sequence in said array a first retentate sheet, a first filter sheet, a permeate sheet, a second filter sheet, and a second retentate sheet, wherein each of the first filter sheet, the permeate sheet, and the second filter sheet in said array has at least one inlet basin opening at one end thereof and at least one outlet basin opening at an opposite end thereof, wherein each of the sheet members in the array has at least one permeate passage opening at longitudinal side margin portions of the sheet members, wherein each of the first and second retentate sheets have a multiplicity of channel openings extending longitudinally between the inlet (distribution basin) and outlet basin (collection basis) openings of the first filter sheet, the permeate sheet, and the second filter sheet, and said retentate sheets are bonded to an adjacent filter sheet about peripheral end and side portions thereof, wherein the inlet basin openings, outlet basin openings, and permeate passage openings are in register with one another and the permeate passage openings of each of the retentate sheets are circumscribingly bonded to the adjacent filter sheet (peripherally bonded) (see coo. 1 lines 20-25), with a central portion of each of the retentate sheets and adjacent filter sheets being unbonded to permit permeate contacting the retentate sheet to flow through the filter sheet to the permeate sheet (see figs. 1, 2, col. 7 line 52- col. 8 lines 12, col. 13 lines 25-27), wherein the pretreated 23647-203-CIP DIV-245 non-viscous liquid is flowed over the first and second filter sheets at a shear force that opposes accumulation of solids on the surface of the first and second filter sheets (designed to reduce accumulation of solids) (see col. 24 lines 36-43).
	Camisa and Kopf are analogous inventions in the art of solid-liquid separation. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the filer press of Camisa with the cross-flow filtration cassette of Kopf because it is the simple substitution of one known filtration device for solids liquid separation with another known filtration device for solid-liquid separation, obviously resulting in the generation of a permeate and retentate stream with an expectation of success.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Van Slyke teaches introducing a water stream to a reverse osmosis system to obtain reusable or recyclable (potable) water (see para. 0043).
	Camisa, as modified, and Van Slyke are analogous inventions in the art of treating animal waste. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the electrocoagulation and clarification of Camisa with the reverse osmosis treatment of Van Slyke because it is the simple substitution of treatment steps resulting in the separation of contaminants from clarified water with another treatment process obviously resulting in the separation of contaminants from clarified water with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550
U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Regarding Claim 3:
	Camisa, as previously modified, teaches the method of claim 1, wherein the animal waste manure is from at least one of dairy cattle, beef cattle, swine, sheep, goats, poultry, horses, rabbits or other confined animals (see Camisa para. 0002).

Regarding Claim 4:
	Camisa, as previously modified, teaches the method of claim 1, wherein the non-viscous liquid comprises at least one of urine, spilled water, flush water, and wash water (liquid is from a manure pit with water will inherently contain urine and wash water) (see Camisa para. 0022).

Regarding Claim 5:
	Camisa, as previously modified, teaches the method of claim 1, wherein the reusable or recyclable water is potable or non- potable (potable) (see Van Slyke para. 0043).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        7/25/2022